Citation Nr: 0836757	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for service-
connected tension headaches.


WITNESSES AT HEARING ON APPEAL

Appellant and G.R.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on following a Board remand of April 2008.  This 
matter was originally on appeal from a May 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  
 
The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2007; a 
transcript is of record. 


FINDING OF FACT

The evidence does not show that the veteran's tension 
headaches are characterized by prostrating attacks.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
service-connected headaches have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remand 
Compliance

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  The AOJ provided notice to the 
veteran in correspondences dated in October 2006, January 
2007, and June 2008.  In the October 2006 correspondence, the 
RO advised the veteran that it was VA's duty to obtain 
federal records and that it was his duty to provide private 
records.  In addition, the RO informed the veteran of what 
the evidence must show to establish a disability rating and 
effective date for a service-connected disability.  
Specifically, the RO notified the veteran that VA considered 
the nature and symptoms of the condition, severity of the 
condition, and impact of the condition and symptoms on 
employment.  The RO explained that treatment records, Social 
Security Administration (SSA) determinations, and statements 
from employers or others describing how the veteran's 
disability affected him and his job performance were relevant 
in determining a disability rating.  

In the January 2007 correspondence, the RO specifically 
identified the issue of entitlement to an increased rating 
for his headache disability.  See Overton v. Nicholson, 20 
Vet. App. 427 (2006) (VA must provide notice to a veteran 
with respect to each claim and failure to specifically notify 
a veteran with respect to each claim is presumed to be 
prejudicial error).  In the January 2007 correspondence, the 
RO again notified the veteran of the disability rating and 
effective date elements and informed the veteran that it was 
VA's responsibility to obtain federal records and his 
responsibility to obtain private records.  

Finally, in the June 2008 correspondence, the AOJ, via the 
Appeals Management Center in Washington, DC, requested that 
the veteran submit evidence describing the symptoms, 
frequency, and severity of his headache disability.  As in 
the previous correspondences, the AOJ explained how VA 
determined a disability rating and effective date.  In 
addition, the AOJ specifically noted that it considered 
evidence of the impact the condition and symptoms had on 
employment and daily life.  The AOJ provided the veteran with 
opportunity to submit additional evidence.  The veteran 
failed to respond.  Subsequently, the AOJ readjudicated the 
claim and issued a supplemental statement of the case (SSOC) 
in August 2008.  The issuance of VCAA-compliant notice 
followed by a readjudication of the claim remedied any timing 
defect with respect to issuance of such notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

The Board also finds that the RO has satisfied VA's duty to 
assist, including as directed in the Board's remand.  The RO 
has obtained the veteran's service medical records.  The RO 
also provided the veteran with two VA examinations for the 
claimed disability.  The second of these two examinations was 
conducted in compliance with the Board's remand.  A report of 
this examination, dated in June 2008, has been associated 
with the claims file.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

The veteran's service-connected headaches are currently rated 
as noncompensable pursuant to Diagnostic Code 8100.  A 
compensable rating of 10 percent rating is assigned for 
migraine headaches with characteristic prostrating attacks 
averaging 1 in 2 months over the last several months.  

Analysis

In his notice of disagreement, received in September 2006, 
the veteran alleged that he had to turn his head to make his 
neck crack to alleviate his headaches.  At his Travel Board 
hearing, he claimed he experienced headaches 3-4 times a 
week.  The veteran testified that the headaches woke him up 
at night and that they were more frequent in the evening.  
The veteran described how his neck was sometimes positioned 
such that it was not straight and when he maneuvered it back, 
the pain went away.  When asked how his headaches caused 
problems with his ability to work, he described how if his 
head was not totally straight all the time for half an hour 
or 45 minutes, he was left unable to concentrate or do much 
of anything until he made it "pop" again.  The veteran 
estimated that his headaches lasted from 20 seconds to half 
an hour.  The veteran stated that since his retirement, his 
headaches had "gotten less" because he was able to put 
himself in a position to prevent them.  

The pertinent medical evidence included VA examination 
reports dated in December 2005 and June 2008.  In the 
December 2005 VA examination report, A.P., Physician 
Assistant, explained that the veteran experienced headaches 
ever since in the military that were resolved by him cracking 
his neck.  A.P. stated that the attacks occurred weekly and 
lasted 1 to 2 days.  A.P. stated that these headaches were 
not prostrating and that ordinary activity was possible.  

In the June 2008 VA examination report, Dr. K.G. thoroughly 
discussed the veteran's history and subjective complaints.  
Specifically, the doctor noted the veteran's report of often 
bumping his head and bending his neck while serving on a 
submarine.  Regarding the nature of the headaches, according 
to the report, the veteran described a bilateral temporal 
throbbing discomfort gradually spreading anteriorly to the 
bilateral frontal areas.  The veteran described pressure and 
tightness all around the head that waxed and waned with 
intensity.  The veteran denied typical migrainous features 
such as unilateral location, throbbing or pulsatile headache, 
or headaches worsened by rapid head motion, sneezing, 
straining, constant motion, or physical exertion.  The 
headaches were not associated with nausea, vomiting, 
phonophobia, photophobia, or a preceding visual or 
neurological aura.  The veteran denied food triggers.  

In addition to the subjective complaints, the doctor 
discussed objective examination findings, which included 
neurological, motor, sensory, radiological, and range of 
motion testing.  The doctor concluded that the veteran's 
headaches were most likely tension related.

Regarding frequency and severity of the headaches, the 
veteran reported that they occurred once every day and were a 
3-4 out of 10 in severity  At worst, the headaches were a 5-7 
out of 10 with frequency 2-3 times weekly.  These flare-ups 
lasted for 10-15 minutes and were greatly improved when the 
veteran cracked his neck.  Regarding the cracking of the 
neck, the doctor stated that when explaining how this 
alleviated his symptoms, the veteran demonstrated by making a 
sharp right lateral full flexion in his neck without any 
limitations.  The doctor also stated that the headaches were 
never prostrating and all normal activity was possible.  The 
doctor noted that during the examination, the veteran was 
experiencing a headache, but seemed within normal limits and 
in no apparent distress throughout the visit.  

Based on the subjective complaints provided at the veteran's 
Travel Board hearing and at both VA examinations, and on the 
observations of the examiners, the Board does not find that a 
compensable rating pursuant to Diagnostic Code 8100 is 
warranted.  Both examiners concluded that the headaches were 
not prostrating and that ordinary activity was possible.  Dr. 
G.K. even qualified his statement by noting the veteran did 
not appear to be distressed despite currently experiencing a 
headache.  The veteran's statements elicited at the Travel 
Board hearing also did not support a compensable rating.  
Although it was clear from his testimony that the headaches 
were troublesome on an almost daily basis, the testimony did 
not establish that they were so severe as to be prostrating.  
Instead, his testimony showed that flare-ups were temporary 
and that he was able to obtain relief by the way he 
positioned himself.

The Board has also considered whether the veteran had a 
neck/cervical spine disability related to the headaches that 
would justify a compensable rating.  In his report, Dr. G.K. 
noted that x-rays showed minimal, early, cervical spine 
degenerative disc disease.  Regarding whether the cervical 
spine disability was manifested by headaches during or as a 
result of the veteran's active duty service, Dr. G.K. 
concluded that it was not at least as likely as not (less 
than a 50 percent probability) that such was the case.  In 
support of this opinion, the doctor noted that the veteran 
denied neck or related symptoms currently or at any time 
during the past 8-10 years.  Tension headaches associated 
with cervical disc disease, the doctor explained, were almost 
always known to be associated with neck symptoms.  The 
veteran, however, denied ever having neck symptoms related to 
his chronic intermittent mild tension headaches.  Thus, the 
doctor concluded, the cervical degenerative disc disease was 
unrelated to the tension headaches.  

The doctor also discussed the veteran's service medical 
records, which included documentation of a neck injury in 
April 1991.  Dr. G.K. explained that the veteran fell on an 
outstretched hand and presented with neck pain and 
paresthesia.  A cervical spine x-ray at that time was 
negative.  Dr. G.K. noted there was no evidence of additional 
neck injury after that and no definitive evidence of any 
degenerative disc disease of the cervical spine diagnosed in 
service.  Dr. G.K. did note that separation physical 
examination reports dated in June 2005 and July 2005 both 
documented degenerative disc disease of the cervical spine.  
Dr. G.K. concluded that these were likely based on subjective 
history because there were no x-rays from service confirming 
the presence of the disease.  The doctor also concluded that 
those examiners probably wanted to make some sense of the 
veteran's subjective complaints of "headaches relieved with 
cracking neck."  

The Board finds Dr. G.K.'s report to be probative evidence 
weighing against assigning a compensable rating for either 
the headaches with associated neck/cervical spine symptoms or 
for a neck/cervical spine disability with associated 
headaches.  Dr. G.K. indicated he reviewed the veteran's 
claims file, including records of military service, service 
medical records, and VA records.  The doctor's thorough 
discussion of those records in his report confirmed that he 
reviewed them carefully.  The doctor's report also included a 
detailed discussion of the objective evidence and subjective 
complaints.  This report is highly probative on the issue of 
the severity of the service-connected tension headaches.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an initial compensable 
rating under Diagnostic Code 8100.  In addition, the tension 
headaches and resulting impairment have not been shown to be 
manifested by the criteria associated with a compensable 
rating during any portion of the appeal period.  Accordingly, 
a staged rating is not in order and the noncompensable rating 
is appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered the assignment of an 
extraschedular evaluation for the veteran's service-connected 
disability, but does not find that the competent medical 
evidence warrants such an evaluation here.  There is no 
evidence of record that the veteran's service-connected 
disability causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).




ORDER

An initial compensable rating for service-connected tension 
headaches is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


